.




           ;OFFlCE OF THE ATTORNEY  GENERAL   OF.TEXAS
                             AUSTIN




    Floaor3B3e
             V..L. Pi?zmn
    csmtp tittorn4?y
    aa!m3on Cc~wlmtg
    pzt1e3tIm,%!C?as
            i
    Dear Sf.3'2
                                                       -.
                                                               265


Hon.v. L. Pitmn, Pa@32

         (Article4, Section12, State Co~atiCutionilLrticl0
~~t;~~: c. S.).
          Seotion13 of Artiole III of the State Constitution
pwidesx
         '%hea vm8~oles ocaw in eitherHouse, the Govemop,
    or the person exercislnzt&a paver OS the Governor,Sh311
    issuewrits of skotion to Pill ouch vacanoibs; arJlshould
    the Cknre~no~fail to 133~8 a wit of elsctPon   to Sill my
    such vntxmobi vithfn tventg Bays aftptcr It ocows, the
    rctwnir~ offtccrof the Dtstrfctin vhbh such vsooncy
    wig haw3 h9pxmxl, ahall be outho~bxx%to otier on eleo-
    tiollfar that pwpose*"
          Purouant to the fme.goIngpx~ovlslane
                                             of the State Con-
stitution an slootionhas beea oa1Ud to elect a Senatorto sucosed
the lste Eemtor Cloy Cottcn in the Sixth SenatorialMat&A    OS
Tests.
        &Mole 2?7&, Qernon~sAnuot#+d Civil Statutes,
provides,in part:
         "3eo. 1. ITopemxon shall be pem%tted to have
    hts ru?w app83rupon said oSf&oLaltill&ia8 a casxii-
    dfxtofor a~ office in thlo 3tote unless and u&i1 he,
    shall fib vitb i&o Socm&w?y of Stnto hi0 oSS2davit,
    in 8 fc3-mto bo prasori?md* the AttorneyGeneral,
    that if elcatedto the oSSicevhbh he se&s, he vlll
    au~~oa?tati deScti tb8 Cor?atltutlCm
                                       ard lav3 OS the
    Unit0dStatesarid0S Taxas. E&Id aSSida7itabll
    fkrtherrecite timt such candtdatebelicvsein, ap-
    provesof, and if elcotcdwill supgort aa4 dofend Our
    presentr%prcsent3tivo  som of ~ov~r~nt, EiRdvsll     ;..
    reolrrta~ effort or nomxnt frwn any sourcew'tich
    see?cato subvotior de3truythe s&m or any psrt
    thereof. Uoa of the ~.3soulinetern hsreln shall be
    construedto inaludethe fW3Lnlne.. . o
----_   -I_------   ----   -   .,^.   ..I   __....I   _--_-   _-._.-...   ---..~-~   ._._._   -   .   .   ..-   -.-“-..   -